                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

ANGELA FAYE MOORE,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:16-cv-06588

COLOPLAST CORP.,

                               Defendant.



                          MEMORANDUM OPINION AND ORDER

       Pending is Defendant Coloplast Corp.’s Motion for Partial Summary Judgment, filed May

13, 2019. [ECF No. 41]. In the motion, Coloplast Corp. (“Coloplast”) moves for partial summary

judgment as to the following counts: Count II, Count III, Count IV, Count V, Count VI, Count

VII, Count VIII, Count IX, Count XI, Count XII, Count XIII and Count XVII. Plaintiff responds,

in part, by stating that she will not pursue Counts III, V, VI, VII, VIII, IX, XI, XII and XIII, but

that she does oppose Coloplast’s Motion as to Counts II, IV and XVII. [ECF No. 46]. Coloplast

has replied [ECF No. 50].

       Plaintiff might well have moved to dismiss the claims she do not intend to pursue. In any

event, summary judgment is appropriate on all claims where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56; Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Because plaintiff has acknowledged she does not

intend to pursue Counts III, V, VI, VII, VIII, IX, XI, XII and XIII, the court ORDERS that

Coloplast’s Motion for Partial Summary Judgment [ECF No. 41] is GRANTED as to these counts

and is otherwise DENIED.
The court DIRECTS the Clerk to send a copy of this Order to counsel of record.

                                           ENTER: September 10, 2019




                                       2
